DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner of this application is changed from Lori Mattison to Jyothsna Venkat.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
 	Receipt is acknowledged of amendment, remarks, declaration under 1.132 all filed on 2/22/22 and IDS filed on 10/19/21; 3/11/22; 3/11/22 and 8/12/22. Claims 15-16 are canceled and claims 21-22 are added as per applicants amendment dated 2/22/22.
				Status of claims
Claims 1-13 and 16-22 are pending in the application.
Claims 15-16 are cancelled.
Claims 8, 9, 12-13 and 17-20 are withdrawn.
	Applicants are notified that election of species under E is withdrawn.
Claims 1-7, 10 and 11 are examined in the application and the generic claim is examined to the extent that it reads on:
 A. At least one amino acid or amino sulfonic acid, and/or salt in booster: taurine;
B. At least one non-polymeric mono, di, or tricarboxylic acid, and/or salt in booster:
citric acid;
C. Number of treatment compositions in kit: two (booster composition &
conditioner);
D. Hair treatment compositions in kit: a booster composition & a conditioner;
F. At least one surfactant in shampoo: shampoo not required in kit but
to extent a shampoo may be included-sodium lauryl ether sulfate;
G. At least one surfactant in conditioner: behentrimonium chloride;
-and-
H. Whether the booster is separate from shampoo & conditioner or mixed with shampoo,
conditioner, or both the shampoo & the conditioner: the booster is mixed with the
conditioner (shampoo not required in kit but to the extent a shampoo may be
included, the booster is mixed with the shampoo).
In view of the amendment, rejection of claims under 112, first paragraph for new matter is hereby withdrawn.
In view of the generic claim being examined to the elected species, rejection of claims 1,2, 4-7 and 10-11 under 102  as being anticipated by US 2005/0186164 as evidenced by Shoup is withdrawn.
Applicants are notified that if all the elected species are allowable, US 2005/0186164 as evidenced by Shoup is pertinent prior art to the genus claims.
Applicants are notified that all the 103 rejections are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims  1-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of 2014/0248229 (‘229) and U. S. Patent 6,544,500 (‘500)  and US 2013/0276808 (‘808) and US 2017/0172897 (‘897).
US ‘229 teaches nourishing hair compositions and ¶ [0148 and 0157] teaches hair treatment agents preferred include care providing substances and teaches taurine (elected species under booster composition, claims 1-3) possessing activating properties under care-providing substances and the amount is 0.01-15% and the claimed amount 0.5 to 40% overlaps with the amount taught by US ‘229.  US ‘229 under ¶ [ 0317] teaches hair rinses and Sp-4 and Sp-5 formulations teaches taurine and also  elected species under b), which is citric acid drawn to booster compostion (claims 1 and 5-7). Hair rinses reads on claimed Booster composition. US ‘987 teaches  the combination of special active agents improve the combability of keratinic fibers at ¶ [ 0001].
The difference between US ‘229 and instant application is US ’229 does not teach the amount of citric acid being at least 0.5%  and does not teach kit claimed having conditioner compostion and does not teach that the booster composition and conditioner compositions are separately contained (which is also known as a kit).
Patent ‘500 teaches hair care compositions and teaches at col.25 pH adjusting agents and this includes claimed citric acid species and teaches the amount of pH adjusting agent which can be added in the hair care compositions which is from 0.001 to 10%. This meets the claimed amount of “at least 0.5%” of claim 1 under booster composition for elected species under b). Patent under examples teaches various formulation drawn to hair care. Patent also teaches amino acids (non-elected subject matter ) in the  hair care compositions.
US ‘808 teaches leave-in condition compositions for hair  and this reads on claimed hair conditioner species drawn to (B) and teaches claimed cationic surfactant species, which is behen trimethyl ammonium chloride  in the conditioner composition (claim 1) at ¶ [0038] and teaches the amount at  ¶ [0039] which is 0.05 to 2% and the claimed amount 0.01 to about 20% (claim 11) overlaps with amount taught by US ‘808. Examples 6-8 exemplifies claimed behen trimethyl ammonium chloride in the conditioner compositions. US ‘808 at ¶ [0001] teaches the compositions provide hair manageability, body, elasticity and softness. US ‘808 at ¶ [0009] teaches kit claimed in the instant application.
US’897 teaches dye compositions (hair care) and under claim 12 claims a packaging unit (kit of parts) which are packaged separately having two compositions. Thus, in the hair care art US ‘897 teaches kit  which has two types of compositions and these are packaged separately. This is same as “ wherein the booster composition  and the hair conditioner composition are separately contained”.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare hair care compositions of US ‘229 having taurine and citric acid but use the amount taught by patent ‘500 for citric acid since citric acid is a pH adjusting agent and have another composition which is a conditioner taught by US ‘808 having behen trimethyl ammonium  chloride and pack the conditioner composition in a kit  also taught by US ‘808 and have the hair rinse composition also in kit taught by US ‘897 which claims two compositions that can be packaged  separately. One of ordinary skill the  hair care art would have reasonable expectation of success that the hair rinse compostion when applied to hair provides hair with combability and the conditioner composition  when applied on hair provide hair manageability, body, elasticity and softness taught by US ‘808. This is prima facie case of obviousness.
Double Patenting
The obviousness-type double patenting rejection is maintained and applicants intention of filing terminal disclaimer at the time of allowable subject matter is noted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619